Citation Nr: 1647925	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  15-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than bipolar disorder.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


Although the RO framed the original issue on appeal as entitlement to service connection for posttraumatic stress disorder (PTSD), a review of the record indicates that the Veteran has also been diagnosed as having depression, bipolar disorder, and unspecified personality disorder.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  Following the October 2014 VA psychiatric examination, by way of the March 2015 rating decision, the RO granted the Veteran's claim for service connection for bipolar disorder, and evaluated it as 50 percent, effective September 24, 2010.  In light of the Court's decision in Clemons, the varying diagnoses recounted above, and the March 2015 rating decision granting service connection for bipolar disorder, the Board has recharacterized the claim for PTSD to entitlement to service connection for a psychiatric disorder, other than bipolar disorder - as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claims for a psychiatric disorder in keeping with the Court's holding in Clemons.

The Board notes that in April 2012, a power of attorney (POA) was executed via VA Form 21-22a, listing James G. Fausone, Attorney at Law, as the Veteran's representative.  In February 2016, the Veteran's appeal was certified to the Board.  Subsequent to the certification of the Veteran's appeal, in correspondence dated in March 2016, the Veteran's representative submitted a letter to the Board indicating that he was withdrawing his representation of the Veteran before the VA, and that the Veteran had been notified of his intent to withdraw as her representative.  The Veteran's representative also noted that such withdrawal of representation would not adversely impact the Veteran's interests.  Pursuant to 38 C.F.R. § 20.608 (b)(2), after an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, and motion must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608 (b)(2).  In accordance with this regulatory provision, the Veteran's representative filed a Motion to Withdraw Representation in a June 2016, and review of the submitted Motion reveals that it is compliant with 38 C.F.R. § 20.608 (b)(2).  That is, the Motion contained those items specified by section 20.608(b)(2); to include an explanation for his decision to withdraw representation of the Veteran; the Veteran's name and VA file number; a signed statement indicating that a copy of the motion was sent to the Veteran via U.S. mail at her current address; and proof of filing with the Board's Senior Deputy Vice Chairman at the correct address.  In September 2016, upon consideration of the motion, and pursuant to 38 C.F.R. § 20.608(b)(2), the undersigned granted the June 2016 Motion to Withdraw Representation of the claimant in her appeal before the Board.  


FINDING OF FACT

Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran's representative at the time to the effect that she no longer intended to appeal her claim of service connection for a psychiatric disorder, other than bipolar disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim of service connection for a psychiatric disorder, other than bipolar disorder, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2015).  

As previously noted, an April 2012 rating decision denied service connection for a psychiatric disorder.  In her November 2012 notice of disagreement (NOD), the Veteran disagreed with the RO's denial of his claim, and in April 2015, she perfected a timely appeal with respect to this issue. 

Following additional development of this claim, and by way of the March 2015 rating decision granting the Veteran's claim for service connection for bipolar disorder, in a statement submitted by the Veteran's attorney, and dated in March 2016, prior his June 2016 Motion to Withdraw Representation of claimant, and the Board's grant of this motion, it was noted that the Veteran had wished to withdraw from appellate review her appeal for service connection for a psychiatric disorder, other than bipolar disorder.  Pursuant to 38 C.F.R. § 20.204(a), only an appellant, or an appellant's authorized representative, may withdraw an appeal.  Although the Veteran's representative has since withdrawn his representation of the Veteran in her appeal before the Board, at the time of the March 2016 statement, he was still the Veteran's representative of record.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to her claim of entitlement to service connection for a psychiatric disorder, other than bipolar disorder, is not appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 20.204 (2015).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


ORDER

The appeal of a claim of service connection for a psychiatric disorder, other than bipolar disorder, is dismissed.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


